     Case 1:20-cr-00240-NONE-SKO Document 67 Filed 01/13/21 Page 1 of 2


 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
      EMAIL: Anthony@capozzilawoffices.com
 4    www.capozzilawoffices.com

 5

 6    ATTORNEY FOR Defendant,
      ALEXIS MENDIOLA
 7
 8

 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11                                                ******
12    UNITED STATES OF AMERICA,                            Case No.: 1:20-CR-00240-NONE-SKO
13                    Plaintiff,
14            v.                                           DEFENDANT’S NOTICE OF WAIVER
15                                                         OF PERSONAL APPEARANCE

16    ALEXIS MENDIOLA,
17                    Defendant.
18    TO:     THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
              ATTORNEY:
19

20            Defendant, ALEXIS MENDIOLA, hereby waives her right to be present in open Court
21    upon the hearing of any motion or other proceeding in this cause, including but not limited to,
22    when the case is ordered set for trial, when a continuance is ordered, and when any other action
23    is taken by the court before or after trial, except upon arraignment, plea, empanelment of jury
24    and imposition of sentence.
25            Defendant hereby requests the Court proceed during every absence of which the Court
26    may permit pursuant to this waiver; agrees that her interests will be deemed represented at all
27    times by the presence of her attorney, Anthony P. Capozzi, the same as if the Defendant was
28    personally present; and further agrees to be present in person in Court ready for trial any day


                                                       1
                              DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
     Case 1:20-cr-00240-NONE-SKO Document 67 Filed 01/13/21 Page 2 of 2


 1    and hour the Court may fix in her absence.

 2             Defendant further acknowledges that she has been informed of her rights under

 3    Title 18, United States Code, section 3161-3174 (Speedy Trial Act), and authorizes her attorney
      to set times and delays under the Act without Defendant being present.
 4

 5

 6    DATED:       December 21, 2020                 By: /s/Alexis Mendiola
 7                                                       ALEXIS MENDIOLA
                                                         Defendant
 8

 9
                                                           Respectfully submitted,
10
      DATED:       December 21, 2020                 By: /s/Anthony P. Capozzi
11                                                       ANTHONY P. CAPOZZI
                                                         Attorney for Defendant ALEXIS
12                                                       MENDIOLA
13

14

15                                                 ORDER
16
      IT IS SO ORDERED.
17

18

19
      Dated:     January 13, 2021                                /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28                                                  2
                           DEFENDANT’S NOTICE OF WAIVER OF PERSONAL APPEARANCE
